Exhibit 10.28

Amendment
To
Impulse! Buy Network, Inc. 1997 Stock Plan

The Impulse Buy Network, Inc. 1997 Stock Plan is hereby amended effective March
29, 2000 as follows (the “Plan”):

A.  Section 2 is amended by adding the following definitions:

“Cause” means (i) any act of personal dishonesty taken by the Optionee in
connection with his responsibilities as an employee and intended to result in
substantial personal enrichment of the Optionee, (ii) the conviction of a
felony, (iii) a willful act by the Optionee that constitutes gross misconduct
and that is injurious to the Company, (iv) for a period of not less than thirty
(30) days following delivery to the Optionee of a written demand for performance
from the Company that describes the basis for the Company’s belief that the
Optionee has not substantially performed his duties, continued violations by the
Optionee of the Optionee’s obligations to the Company that are demonstrably
willful and deliberate on the Optionee’s part or (v) as otherwise provided in an
option agreement.

“Change of Control” means the occurrence of any of the following:

              (i)  Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities entitled to vote generally in the election of directors;

              (ii)  Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);

              (iii)  The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the entity
that controls such surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company, such surviving
entity or entity that controls such surviving entity outstanding immediately
after such merger or consolidation; or

              (iv)   The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets.

B.  Section 9(b) is amended by deleting the previous Section 9(b) and replacing
it in its entirety as follows:

              9(b)  Termination of Employment or Consulting Relationship.
Notwithstanding the exercise periods set forth in the Stock Option Agreement,
exercise of an Option shall always be subject to the following:

   If the Optionee is Terminated for any reason except death or Disability, then
Optionee may exercise such Optionee’s Options only to the extent that such
Options would have been exercisable upon the Termination Date no later than
three (3) months after the Termination Date (or such shorter time period as may
be specified in the Stock Option Agreement), but in any event, no later than the
expiration date of the Options. Notwithstanding the foregoing, if the Company or
any successor thereto terminates the Optionee’s employment without Cause within
twelve months following a Change of Control, the Optionee’s Options, and
restricted stock acquired upon exercise of the Optionee’s Options or otherwise
granted under the Plan shall become 100% vested and exercisable; provided,
however, that no such acceleration shall occur in the event that it would
preclude accounting for any business combination of the Company involving a
Change of Control as a “pooling of interes ts.”       Notwithstanding any other
provisions of the Plan or any Award Agreement, other related agreement, in the
event that any payment or benefit received or to be received by the Optionee
(whether pursuant to    


--------------------------------------------------------------------------------

the terms of the Plan, any Award Agreement or other related agreement, or other
plan, arrangement or agreement with the Company, any person whose actions result
in a Change in Control or any person affiliated with the Company or such person)
(all such payments and benefits being hereinafter called “Total Payments”) would
be subject (in whole or part), to any excise tax imposed under Section 4999 of
the Code (the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the payment or benefit received or to be
received by the Optionee (whether pursuant to the terms of the Plan, any Option
Agreement, Restricted Stock Purchase Agreement or other related agreement) shall
be reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (A) the net amount of such Total Payments,
as so reduced (an d after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments) is greater than or equal to (B) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Optionee would be subject in respect
of such unreduced Total Payments).

    Unless the Company and the Optionee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “ Accountants”), whose
determination shall be conclusive and binding upon the Optionee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Optionee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.